Citation Nr: 0007649	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  94-03 0934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel








INTRODUCTION

The veteran had active military service from February 1966 to 
December 1967.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a September 1992 rating 
decision, in which the RO denied the veteran's claim for 
service connection for a low back disorder, as well as 
entitlement to non-service-connected disability pension.  The 
veteran filed an NOD in November 1992, and an SOC was issued 
by the RO in January 1993.  In May 1993, the veteran filed a 
substantive appeal.  Subsequently, the veteran's appeal came 
before the Board, which in a June 1997 decision, denied the 
veteran's claim for service connection for a low back 
disorder, and remanded the issue of entitlement to non-
service-connected disability pension to the RO for additional 
development.  Supplemental statements of the case were issued 
in February and November 1999.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The veteran was born in January 1948, and has completed up 
to one year of college.  


3. The record reflects the veteran's occupational experience 
as office furniture mover and taxi cab driver; he 
reportedly last worked in 1998.  

4. The veteran has no service-connected disabilities.  His 
non-service-connected disabilities are postoperative 
diskectomy, L5-S1, with sciatica and spasms of the back, 
rated as 20 percent disabling; diabetes mellitus, rated at 
20 percent; chest pain with mild left ventricular 
hypertrophy with hyperdynamic left ventricle, rated at 10 
percent; and history of acute gastrointestinal bleed, zero 
percent.  

5. The veteran's disabilities are not so severe as to 
preclude gainful employment consistent with his age, 
education, and occupational experience.  


CONCLUSION OF LAW

The veteran is less than 100 percent disabled, and he is not 
unemployable by reason of permanent and total disability.  38 
U.S.C.A. §§ 1502, 1521 (West 1991); 38 C.F.R. §§ 3.321, 
3.340, 3.342, 4.17 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's claims file reflects that, in April 
1992, he submitted to the RO a VA Form 21-526 (Veteran's 
Application for Compensation or Pension), in which he filed a 
claim for service connection for a low back disorder, as well 
as a claim for non-service-connected disability pension.  In 
his application, the veteran reported that he was not 
employed, and had last worked in 1987.  He indicated that he 
had completed four years of high school, that he had received 
military training in dental technical school in Washington, 
D.C., and that he had also attended the Career Academy at 
Mercy College, where he had taken a few courses in business 
administration.  Furthermore, the veteran noted that he had 
worked as an office furniture mover prior to becoming totally 
disabled, and had earned $300 a week.  

In addition to his application, the veteran also submitted 
treatment records from the Maryview Medical Center, dated in 
January 1992.  The veteran was noted to have a long history 
of back trouble, and had reportedly injured his back in 1986 
while working as a furniture mover.  He had subsequently 
undergone lumbar disk surgery, and had reportedly been 
disabled ever since.  Diagnoses included gastrointestinal 
(GI) bleeding, possible bleeding peptic ulcer; ethanol abuse; 
status-post lumbar disk surgery; and history of adult-onset 
diabetes, on Glucotrol with diet control.  

In addition to the noted treatment records, the veteran also 
submitted a copy of a letter from Fine, Olin, & Anderman, 
Attorneys-at-Law.  The letter, dated in February 1992, noted, 
inter alia, that the firm had represented the veteran at his 
Workers' Compensation Board hearing.  It was also reported 
that the State medical examiner and the veteran's doctor had 
found the veteran to be permanently partially disabled, and 
that, based on those opinions, an Administrative Law Judge 
had found him permanently partially disabled, at a $150.00 
per week rate.  

In June 1992, the RO received a discharge summary from the VA 
medical center (VAMC) in Hampton, dated April 4-6, 1992.  The 
summary noted the veteran's treatment for chest pain (mixed 
etiology of reflux and angina), as well as non-insulin-
dependent diabetes mellitus.  In particular, the veteran was 
noted to have presented to the emergency room with a 6-day 
history of pressure-like chest pain which occurred while at 
rest.  The pain occurred after a heavy meal, while the 
veteran was lying down.  The pain was described as a 
pressure-like sensation, and was normally relieved with 
antacids.  An EKG (electrocardiogram) revealed that the T-
wave was inverted in the infero-lateral leads, with no acute 
change or ischemia.  Enzymes were negative.  Upon admission, 
the veteran's chest pain was relieved with nitroglycerin 
tablets, and there were no other episodes of chest pain 
during his hospitalization.  


In July 1992, the veteran was medically examined for VA 
purposes.  He reported complaints of low back pain, with 
radiation into his left leg, since a laminectomy in 1987.  He 
also complained of getting an intermittent "catch" on the 
right side of his low back if he did anything strenuous.  He 
also complained of back pain if he stood for long periods, or 
lifted.  With respect to his other medical conditions, the 
veteran indicated that he had been diagnosed with diabetes in 
1987, and that he was on a restricted diet and taking 
medication.  He also reported that he suffered from chest 
pain and had been treated at the Hampton VAMC.  Furthermore, 
the veteran reported suffering a bleeding episode in January 
1992, thought to be due to alcohol abuse, and that he had not 
suffered any bleeding since.  

On clinical evaluation, the veteran's spine was noted as 
straight, with forward flexion to 70 degrees, extension to 10 
degrees, and lateral flexion to 20 degrees.  Reflexes and 
sensation were reported normal in the veteran's legs.  An EKG 
revealed mild left ventricular hypertrophy and hyperdynamic 
left ventricle.  The examiner's diagnosis was of low back 
pain, postoperative; diabetes under therapy; and history of 
heart angina.  

In September 1992, the RO received copies of Rye Ridge 
Orthopaedic Associates examination reports, dated in August 
1988 and January 1989.  With respect to medical history, it 
was noted that the veteran had stopped working in May 1986 
due to back pain.  Conservative treatment and physical 
therapy were reported not to have given him any relief.  
Subsequently, the veteran underwent diagnostic studies which 
revealed right L5-S1 disc herniation.  He had a left L5-S1 
diskectomy in November 1987.  Since the diskectomy, the 
veteran had complained of persistent back pain.  During his 
current examinations, he reported that it was difficult to 
stand or sit for any period of time.  He was subsequently 
found to suffer from L5-S1 radiculopathy with persistent 
symptoms, status post laminectomy and diskectomy.  With 
respect to the August 1988 report, Charles Totero, M.D., 
reported that, after reviewing the veteran's history and 
conducting a physical examination, he believed the veteran to 
be totally disabled, and he could not envision any type of 
work that the veteran could do in his present condition.  
With respect to the January 1989 report, Michael Miller, 
M.D., reported that the veteran was totally disabled, and he 
could not see him returning to his present line of work as a 
furniture mover.  Findings and opinions noted in these 
reports were submitted as evidence in the veteran's claim for 
Worker's Compensation benefits.  

That same month, in a September 1992 rating decision, the RO 
denied the veteran's claims.  In November 1992, the veteran 
submitted an NOD, in which he noted that his back had become 
worse, and that he was receiving treatment from a Dr. Floyd.  

Also in November 1992, the RO received VAMC Hampton medical 
records, dated from April 1992 to October 1992.  In 
particular, a consultation report, dated in June 1992, noted 
that a stress and redistribution thallium test demonstrated 
no perfusion defect.  Stress physiology testing revealed that 
the veteran went a total of 9 minutes into Stage III of the 
Bruce Protocol, and stopped due to fatigue.  He developed no 
symptoms.  Resting heart rate was reported as 94, and maximum 
heart rate was 163.  An EKG showed abnormal baseline with no 
significant changes at adequate heart rate of 163, and there 
was no evidence of ischemia or infarction.  Additional 
records noted the veteran's complaints of chronic back pain 
and treatment for diabetes mellitus.  A treatment record, 
dated in September 1992, noted the veteran's complaints of 
back pain over two weeks.  There were no reported bowel 
problems, and the veteran was noted to walk without 
difficulty, but suffered greater pain on prolonged standing.  
On clinical evaluation, there was muscle spasm, with a 
negative straight-leg raise, and 5/5 motor strength.  

Thereafter, in an undated Informal Hearing Presentation, the 
veteran's representative noted that the veteran had been 
granted SSI (supplemental security income) benefits by the 
Social Security Administration for his "infused back."  

In a June 1997 decision of the Board, the veteran's claim 
with respect to non-service-connected pension was remanded to 
the RO so that an attempt could be made to acquire medical 
records associated with the veteran's treatment by Dr. Floyd.  
Furthermore, the veteran was to be scheduled for another VA 
examination.  


Thereafter, in a June 1999 letter to the veteran, the RO 
requested he complete a copy of VA Form 21-4142 
(Authorization of Release of Information) for any physician 
and/or medical facility from which he had received treatment.  
In August 1999, the RO requested information from Dr. Floyd, 
Dr. Saunders, and The Spine Center of Maryview Hospital.  It 
also notified the veteran by letter that it had requested 
medical evidence of his treatment, but that he was still 
responsible for seeing that the RO received any available 
medical records.   

In July 1999, the veteran was medically examined by Franklin 
Soriano, M.D., at the request of VA.  With respect to 
diabetes, Dr. Soriano reported that the veteran had not 
fainted because of low blood sugar, and that he saw his 
doctor every two months for the disease.  Furthermore, he 
suffered from itching skin and muscle weakness, did not 
suffer from any bladder dysfunction or bowel dysfunction, and 
had no restriction of activity because of his diabetes.  The 
veteran was noted to take oral diabetic medications.  Dr. 
Soriano also reported that the veteran had been treated for 
chest pain with mild ventricular hypertrophy with 
hyperdynamic left ventricle, but that he currently was not on 
any medication, and had not received any surgery for this 
condition.  With respect to the veteran's back, Dr. Soriano 
noted the veteran's complaints of pain, weakness, fatigue, 
lack of endurance, and stiffness.  These symptoms were 
reported as constant, with uncomfortable to distressing pain, 
that occurred due to overuse and resulted in immobilization.  
The symptoms were noted to be relieved by rest, Darvocet, and 
use of a TENS (transcutaneous electrical nerve stimulation) 
unit. 

In addition, in his report, Dr. Soriano noted the veteran's 
occupation as a Medicaid taxi provider.  The veteran reported 
that he had driven a taxi to pick up and deliver patients 
from 1997 to 1998.  He also indicated that he owned a taxicab 
and had begun receiving SSI benefits in March 1998, so he had 
had to give up his taxi business in April 1998.  The veteran 
reported that he would have lost all his SSI and Medicaid 
benefits if he had continued to work, so he stopped working.  


On clinical evaluation, the veteran was noted to use a cane 
for balancing, and, without the cane, was able to walk in a 
straight line as well as on his heels and toes.  On 
evaluation of the upper extremities, he was noted to be right 
handed, and his hand strength was normal.  Evaluation of the 
lower extremities revealed no signs of abnormal weight 
bearing or limitation of the functions of standing and 
walking.  The veteran was noted to develop such limitations 
when he suffered from low back pain, particularly when the 
weather was cold.  There was no spasm, weakness, lack of 
endurance, or easy fatigability in the lumbar spine.  
However, there was limitation of motion due to pain.  Flexion 
of the lumbar spine was 0-75 degrees, with pain at 65 degrees 
(normal 0-95); extension was 0-25 degrees, with pain at 20 
degrees (normal 0-35); right and left lateral flexion was 0-
30 degrees, with pain at 20 degrees (normal 0-40); right 
rotation was 0-25 degrees, with pain at 20 degrees (normal 0-
35); and left rotation was 0-35 degrees with pain at 20 
degrees (normal 0-35).  Neurologic evaluation revealed normal 
sensory to pain and touch, with normal motor function.  Deep 
tendon reflexes were 2+ for both knees and ankles.  

With respect to the veteran's heart, the apex beat and heart 
sounds were normal, and there was a regular rhythm.  An EKG 
revealed a normal sinus rhythm and nonspecific ST 
abnormality.  Random finger stick at the time of the exam was 
259.  Metabolic chemistry was within normal limits, as was 
urinalysis (with the presence of 2+ glucose), and a chest X-
ray.  An X-ray of the lumbar spine revealed degenerative 
arthritis.  A cardiovascular stress test was performed but 
had to be stopped due to the veteran's back discomfort, but 
no chest pain was elicited.  Dr. Soriano's diagnoses were 
diabetes mellitus and mild degenerative arthritis of the 
lumbar spine.  He further reported that, while the veteran 
was able to walk without a cane during the examination, he 
was not capable of lifting heavy objects or subjecting 
himself to prolonged standing or walking.  Dr. Soriano noted 
that flare-ups could occur from time to time.  He also noted 
that, if the veteran worked in a sedentary job, it would be 
much more tolerable.  

In a November 1999 SSOC, the RO noted that no reply or 
medical evidence had been received from Dr. Floyd, Dr. 
Saunders, The Spine Center of Maryview Hospital, or the 
veteran.  


II.  Analysis

The law authorizes the payment of a non-service-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled. 38 U.S.C.A. §§ 1502, 1521 (West 1991).  Basic 
entitlement exists if:
(1) a veteran served in the active military, naval or air 
service for ninety (90) days or more during a period of war; 
(2) is permanently and totally disabled from non-service 
connected disability not due to the veteran's own willful 
misconduct; and (3) meets the net worth requirements under 38 
C.F.R. § 3.274, and does not have an annual income in excess 
of the applicable maximum annual pension rate specified in 38 
C.F.R. §§ 3.23, 3.3.  

With respect to the second prong of the test, permanent and 
total disability can be shown in one of two ways: either (1) 
the veteran must be unemployable as a result of a lifetime 
disability, i.e., an "objective" standard; or (2) if not 
unemployable, he must suffer from a lifetime disability which 
would render it impossible for the average person with the 
same disability to follow a substantially gainful occupation, 
i.e., a "subjective" standard.  See 38 U.S.C.A. §§ 
1502(a)(1), 1521(a) (West 1991); 38 C.F.R. §§ 3.321(b)(2), 
4.15, 4.16, and 4.17 (1999).  See also Talley v. Derwinski, 2 
Vet.App. 282 (1992); Roberts v. Derwinski, 2 Vet.App. 387 
(1992); Brown v. Derwinski, 2 Vet.App. 444 (1992).  
Furthermore, it is necessary that the evidence demonstrate 
permanent disability of sufficient severity as to render the 
veteran unable to secure and maintain substantially gainful 
employment consistent with his age, education, and work 
experience.  Unemployment does not, in and by itself, 
constitute eligibility for pension purposes.

The Board notes that a veteran of a war means any veteran who 
served in the active military, naval, or air service during a 
period of war as set forth in 38 C.F.R. § 3.2 (1999).  See 
also 38 U.S.C.A. §§ 101(2), 1521 (West 1991).  The qualifying 
periods of war for this benefit are the Mexican Border 
Period, World War I, World War II, the Korean Conflict, the 
Vietnam Era, and the Persian Gulf War.  The veteran's DD-214 
reveals that he had active service from February 1966 to 
December 1967.  The Vietnam era extends from August 5, 1964, 
through May 7, 1975, or from February 28, 1961, through May 
7, 1975 (for veterans serving in Vietnam during that period).  
38 U.S.C.A. § 101 (West 1991 & Supp. 1998); 38 C.F.R. § 
3.2(f) (1999).  Therefore, the veteran has the required 
period of wartime service.  

The clinical evidence discussed in this decision has led the 
RO to find that the veteran is not permanently and totally 
disabled for pension purposes. The veteran was born in 
January 1948.  He is, therefore, 52 years old.  He completed 
high school and one year of college.  His occupational 
experience of record includes work as a furniture mover and 
taxi driver.  He reported, in his 1992 application for 
pension benefits, that he had last worked in 1987.  On VA 
examination with Dr. Soriano in July 1999, the veteran 
reported that he had last worked in 1998 as a taxi driver.  
He has no service-connected disabilities.  His non-service-
connected disabilities are postoperative diskectomy, L5-S1, 
with sciatica and spasms of the back; diabetes mellitus; 
chest pain with mild left ventricular hypertrophy with 
hyperdynamic left ventricle; and history of acute 
gastrointestinal bleed.  

The Board will now examine the appropriateness of the rating 
assigned to each disorder.  In doing so, the Board observes 
that, when an unlisted disorder is encountered, it is 
permissible to rate the disorder as analogous to a closely 
related disease or injury in which not only the functions 
affected, but the anatomical location and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (1999).  Moreover, in 
every instance where the minimum schedular evaluation 
requires residuals and the rating schedule does not provide a 
zero percent evaluation, a zero percent evaluation will be 
assigned when the required residuals are not shown.  38 
C.F.R. § 4.31 (1999).  

a.  Low Back

With respect to the veteran's postoperative diskectomy, L5-
S1, with sciatica and spasms of the back, hereinafter 
described as a low back disorder, the RO has assigned a 20 
percent evaluation, in accordance with the criteria set forth 
in the rating schedule.  In doing so, specific consideration 
was given to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293.  
Under DC 5293, "Intervertebral disc syndrome," a 20 percent 
disability evaluation is warranted for moderate 
intervertebral disc syndrome, with recurring attacks.  A 40 
percent disability rating is warranted for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.
A 60 percent rating is warranted for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  That is the highest 
rating under this diagnostic code.

Several alternative codes are also available for assessing 
lumbar spine disabilities.  Under the provisions of DC's 5286 
and 5289, compensation is warranted when the spine is in 
ankylosis.  In this instance, the veteran has not been 
diagnosed with ankylosis of the lumbar spine.  Therefore, 
those two codes are not applicable to the veteran's claim.  
Under DC 5292, "Spine, limitation of motion of, lumbar," a 
20 percent disabling rating is warranted for moderate 
limitation of motion, and a 40 percent rating is warranted 
for severe limitation of motion.  Under DC 5294, "Sacro-
iliac injury and weakness," as well as DC 5295, 
"Lumbosacral strain," a 20 percent evaluation is warranted 
for lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent evaluation is warranted for 
severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo- arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  DC's 5292, 5294, 5295 
(1999).  

In reviewing the evidence of record, the Board finds that the 
veteran's low back disorder is appropriately rated as 20 
percent disabling.  In reaching this conclusion, we note that 
the medical evidence reflects that he suffered from a bulging 
disc and underwent a left L5-S1 diskectomy in November 1987.  
Rye Ridge Orthopaedic Associates records, in 1988 and 1989, 
report the veteran as suffering from L5-S1 radiculopathy with 
persistent symptoms, status post laminectomy and diskectomy. 
A 1992 VAMC Hampton treatment record noted the veteran's 
complaints of back pain, with no reported bowel problems or 
difficulties walking, but greater pain on prolonged standing.  
The veteran was also reported to suffer from muscle spasm.  
On VA examination of the veteran in 1992, he complained of 
low back pain with radiation into his left leg.  

Upon VA examination in July 1999, Dr. Soriano noted the 
veteran's complaints of pain, weakness, fatigue, lack of 
endurance, and stiffness associated with his low back.  These 
symptoms were reported as constant, with uncomfortable to 
distressing pain following use.  They were noted to be 
relieved by rest, Darvocet, and the use of a TENS unit.  On 
clinical evaluation, there was no spasm, weakness, lack of 
endurance or easy fatigability. in the lumbar spine.  
However, there was limitation of motion due to pain.  Flexion 
of the lumbar spine was 0-75 degrees, extension was 0-25 
degrees, right and left lateral flexion was 0-30 degrees, 
right rotation was 0-25 degrees, and left rotation was 0-35 
degrees.  Neurologic evaluation revealed normal sensory to 
pain and touch, with normal motor function.  Deep tendon 
reflexes were 2+ for both knees and ankles.  An X-ray of the 
lumbar spine reflected degenerative arthritis.  The 
examiner's diagnosis was mild degenerative arthritis of the 
lumbar spine, with decreased range of motion.  

As noted above, to warrant an increase to 40 percent under DC 
5293, the veteran would need to demonstrate through medical 
evidence that his low back disability is severe, with 
recurring attacks and intermittent relief.  To warrant an 
increase to 60 percent, the veteran would need to demonstrate 
that his back disability was pronounced, with neurological 
findings associated with the diseased disc.  In this 
instance, the clinical evidence reflects the veteran's 
consistent complaints of pain following use of his lumbar 
spine, with the pain relieved by rest, medications, and a 
TENS unit.  On VA examination in 1992, he complained of low 
back pain with radiation into his left leg; a subsequent 1992 
record from the VAMC Hampton reflected that he exhibited 
muscle spasms, but motor strength was 5/5 and a straight leg 
raise was negative.  On VA examination in 1999, there were no 
complaints of radiating pain and neurologic testing revealed 
no sensory deficit.  The veteran was diagnosed with mild 
arthritis of the low back, and there was no report that the 
veteran suffered from recurring attacks associated with any 
diseased disc, or that his disability was severe in nature, 
or pronounced.  

Furthermore, the Board has also considered whether the 
veteran's disability rating would warrant an increase under 
DC's 5292, 5294 or 5295.  In this instance, we find the 
clinical evidence does not demonstrate severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Furthermore, range of motion studies of the lumbar 
spine on VA examination in 1999 were not noted as reflecting 
severe limitation of motion.  

Therefore, after careful review, the Board finds that the 
evidence of record does not support an increased rating, 
under DC's 5292, 5293, 5294, or 5295, to 40 percent or 60 
percent.  We fully acknowledge the veteran's pain with 
respect to the disability attributable to his low back 
disability, with the associated degenerative changes.  
However, in the absence of additional objective findings, 
entitlement to an increased disability evaluation has not 
been shown within the record, and it therefore does not more 
nearly approximate the criteria for the next higher 
evaluation, especially in light of clinical findings of only 
mild degenerative changes.  38 C.F.R. § 4.7.

The Board has also considered whether a higher evaluation is 
in order based on a greater limitation of motion due to pain 
on use, including during flare-ups.  See DeLuca v. Brown, 8 
Vet.App. 202 (1995).  A precedential opinion of the VA 
General Counsel has held that a disability involving 
intervertebral disc syndrome must be evaluated under the 
criteria discussed in DeLuca.  VAOPGCPREC 36-97 (Dec. 12, 
1997).  As noted above, on VA examination in July 1999, the 
veteran complained of pain, weakness, fatigue, lack of 
endurance, and stiffness associated with his low back.  These 
symptoms were reported as constant, with uncomfortable to 
distressing pain, following use.  They were noted to be 
relieved by rest, Darvocet, and use of a TENS unit.  On 
clinical evaluation, there was no spasm, weakness, lack of 
endurance, or easy fatigability in the lumbar spine.  

We have evaluated this case in view of the extensive 
discussion of 38 C.F.R. §§ 4.40 and 4.45 in the DeLuca 
decision, as well as under 38 C.F.R. § 4.59, in full 
awareness that the impact of pain must be factored into an 
overall disability rating.  The principal requirement of 
DeLuca and the regulations is that we consider flare-ups, 
weakness, pain on movement, etc., and not simply rate on 
limitation of motion.  On the other hand, ratings are not to 
be assigned based upon the worst possible symptoms found or 
described in an extensive medical record.  We note that the 
higher of two ratings is to be assigned only where the 
overall disability picture more nearly approximates the 
criteria for such a rating.  In view of the evidentiary 
record before us, and given that the next higher rating for 
the veteran's low back disorder would reflect a "severe" 
disability, which the evidence of record clearly does not 
demonstrate, it is the Board's judgment that the currently 
assigned 20 percent rating best reflects the veteran's low 
back disorder.   

We also have considered the veteran for a separate rating for 
arthritis of lumbar spine under VAOPGCPREC 9-98 (Aug. 14, 
1998).  We note that, under DC 5003, "Arthritis, 
degenerative (hypertrophic or osteoarthritis)," degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the criteria for a compensable evaluation for limitation 
of motion are not met, a 10 percent, or possibly 20 percent, 
evaluation is assigned for each major joint or group of minor 
joints affected by limitation of motion.  In reviewing 
VAOPGCPREC 9-98, we note that, with respect to arthritis, the 
General Counsel held that, if a veteran's disability is rated 
under a code that is not predicated upon limitation of 
motion, but the veteran does evidence limited motion and X-
ray findings of arthritis, he may be additionally compensated 
with a separate rating for arthritis.  With respect to the 
veteran's case, we note that he is currently rated under DC 
5293 for intervertebral disc syndrome, which is a code 
predicated on limitation of motion.  See VAOPGCPREC 36-97, 
supra.  Therefore, VAOPGCPREC 9-98 cannot be applied to 
result in an additional rating for arthritis in the veteran's 
case.  

b.  Diabetes Mellitus

With respect to diabetes mellitus, the RO has assigned a 20 
percent evaluation in accordance with the criteria set forth 
under 38 C.F.R. § 4.119, DC 7913.  During the course of the 
veteran's appeal, substantive changes were made by regulatory 
amendment to the schedular criteria for evaluating the 
endocrine system, as set forth in 38 C.F.R. § 4.119.  See 61 
Fed. Reg. 20,440 (1996).  These changes became effective on 
June 6, 1996.  See 38 C.F.R. § 4.119 (1999).  

For evaluation of diabetes mellitus prior to June 6, 1996, a 
20 percent rating is warranted if the disorder is moderate in 
degree, with moderate insulin or oral hypoglycemic agent 
dosage, and without impairment of health or vigor or 
limitation of activity.  A 40 percent rating is warranted for 
moderately severe disease, requiring large insulin dosage, 
restricted diet, and careful regulation of activities, i.e., 
avoidance of strenuous occupational and recreational 
activities.  A 60 percent rating is warranted for severe 
diabetes mellitus with episodes of ketoacidosis or 
hypoglycemic reactions, but with considerable loss of weight 
and strength and with mild complications, such as pruritus 
ani, mild vascular deficiencies, or beginning diabetic ocular 
disturbances.  A 100 percent rating is warranted for 
pronounced, uncontrolled disease, that is, with repeated 
episodes of ketoacidosis or hypoglycemic reactions, 
restricted diet, and regulation of activities, with 
progressive loss of weight and strength or severe 
complications.  38 C.F.R. § 4.119, Diagnostic Code 7913 
(effective prior to June 6, 1996).

Under the current criteria, in effect on and after June 6, 
1996, a 20 percent evaluation is warranted when diabetes 
mellitus requires insulin and restricted diet, or oral 
hypoglycemic agent and a restricted diet.  When the diabetes 
mellitus requires insulin, a restricted diet, and regulation 
of activities, a rating of 40 percent is provided.  When 
diabetes mellitus requires insulin, a restricted diet, and 
regulation of activities, with episodes of ketoacidosis or 
hypoglycemic reactions requiring 1 or 2 hospitalizations per 
year, or twice-a-month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated, a rating of 60 percent is provided.  
For diabetes mellitus requiring more than one daily injection 
of insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated, a 100 percent 
rating is warranted.  38 C.F.R. § 4.119, Diagnostic Code 7913 
(effective June 6, 1996).  

In reviewing the evidence, the Board notes that the veteran 
has been reported to be on a restricted diet, and taking non-
insulin oral medication for his diabetes.  An April 1992 VAMC 
Hampton discharge summary noted him as suffering from non-
insulin-dependent diabetes.  On VA examination in July 1999, 
Dr. Soriano reported that the veteran had not fainted because 
of low blood sugar, and that he saw his doctor every two 
months for the disease.  Furthermore, the veteran was noted 
not to have any restriction of activities because of his 
diabetes.  He was reported to be taking oral diabetic 
medications.

Thus, the evidence does not reflect the use of insulin or a 
restriction of the veteran's activities, and a rating greater 
than 20 percent is not warranted for diabetic mellitus, under 
either the old or current rating criteria.  See 38 C.F.R. 
§ 4.119, DC 7913 (1996 and 1999).  

c.  Heart

As to chest pain with mild left ventricular hypertrophy, with 
hyperdynamic left ventricle, a 10 percent rating is currently 
in effect for the veteran's disability under 38 C.F.R. 
§ 4.104, DC 7000.  At the time of his initial rating, the 
veteran's disability was rated analogously to rheumatic heart 
disease.  The Board notes that the provisions of DC 7000 was 
revised, effective January 12, 1998.  See 62 Fed. Reg. 
65,207-224 (Dec. 11, 1997).  The current rating criteria are 
codified at 38 C.F.R. § 4.104, DC 7000 (1999); the previous 
criteria were codified at 38 C.F.R. § 4.104, DC 7000 (1997).  
The revision incorporates objective measurements of the level 
of physical activity, expressed numerically in metabolic 
equivalents (METs), at which cardiac symptoms develop.  

METs are measured by means of a treadmill test. However, it 
is recognized that a treadmill test may not be feasible in 
some instances owing to a medical contraindication, such as 
unstable angina with pain at rest, advanced atrioventricular 
block, or uncontrolled hypertension.  If a treadmill test is 
thought to be inadvisable due to factors including the 
foregoing, "the examiner's estimation of the level of 
activity, expressed in METs and supported by examples of 
specific activities, such as slow stair climbing or shoveling 
snow that results in dyspnea, fatigue, angina, dizziness, or 
syncope, is acceptable.  See 62 Fed. Reg at 211; see also 38 
C.F.R. § 4.104, Note (2) (1999).

Under the criteria in effect prior to January 12, 1998, a 10 
percent rating is warranted with identifiable valvular 
lesion, slight, if any dyspnea, the heart not enlarged; 
following established active rheumatic heart disease.  A 30 
percent rating is warranted for inactive rheumatic heart 
disease from the termination of an established service 
episode of rheumatic fever, or its subsequent recurrence, 
with cardiac manifestations, during the episode or 
recurrence, for three years, or diastolic murmur with 
characteristic EKG manifestations or definitely enlarged 
heart.  A 60 percent rating may be assigned when the heart is 
definitely enlarged, with severe dyspnea on exertion, 
elevation of the systolic blood pressure, or such arrhythmias 
as paroxysmal auricular fibrillation or flutter or paroxysmal 
tachycardia, with more than light manual labor precluded.  A 
100 percent evaluation for inactive rheumatic heart disease 
requires clinical and roentgenogram confirmation of definite 
enlargement of the heart, dyspnea on slight exertion, rales, 
pretibial pitting at the end of the day, or other definite 
signs of beginning congestive failure; and preclusion of more 
than sedentary labor.  38 C.F.R. § 4.104, Code 7000 (1997).

In accordance with the revised criteria for DC 7000, for 
valvular heart disease, a 10 percent rating is assigned when 
a workload of greater than 7 METs, but not greater than 10 
METs, results in dyspnea, fatigue, angina, dizziness, or 
syncope, or, when continuous medication is required.  A 30 
percent rating is assigned when a workload of greater than 5 
METs, but not greater than 7 METs, results in dyspnea, 
fatigue, angina, dizziness, or syncope, or, with evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray study.  A 60 percent rating is 
warranted where there has been more than one episode of 
congestive heart failure in the past year; where a workload 
of greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating is 
warranted for chronic congestive heart failure; where a 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope; or where there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. § 4.104, Code 7000 (1999).

In reviewing the evidence, we note that a VAMC Hampton 
discharge summary, dated in April 1992, noted the veteran's 
treatment for chest pain.  In particular, he was noted to 
have presented to the emergency room with a 6-day history of 
pressure-like chest pain which occurred while at rest.  The 
pain occurred after a heavy meal, while the veteran was lying 
down.  It was described as a pressure-like sensation, and was 
normally relieved with antacids.  Following admission, the 
chest pain was relieved with nitroglycerin tablets, and he 
suffered no subsequent chest pain during the course of his 
hospitalization.  In addition, a VAMC Hampton consultation 
report, dated in June 1992, revealed that, during stress 
physiology testing, the veteran went a total of 9 minutes 
into Stage III of the Bruce Protocol, and stopped due to 
fatigue.  He developed no symptoms; resting heart rate was 94 
and maximum heart rate was 163.  An EKG showed abnormal 
baseline with no significant changes at adequate heart rate 
of 163, and there was no evidence of ischemia or infarction.  

On VA examination in July 1992, an EKG revealed mild left 
ventricular hypertrophy and hyperdynamic left ventricle.  The 
examiner's diagnosis included history of heart angina.  On VA 
examination in July 1999, Dr. Soriano reported that the 
veteran had been treated for chest pain with mild ventricular 
hypertrophy with hyperdynamic left ventricle, but that he 
currently was not on any medication, and had not received any 
surgery for this condition.  On clinical evaluation of the 
heart, the apex beat and heart sounds were normal, and the 
rhythm regular.  An EKG revealed a normal sinus rhythm and 
nonspecific ST abnormality.  The EKG was reported as 
abnormal, and the veteran was advised to follow up with his 
physician.  A stress test was performed, but had to be 
stopped due to the veteran's back discomfort, but no chest 
pain was elicited.  

Thus, the Board finds that the clinical evidence of record 
does not reflect current complaints or treatment for dyspnea, 
fatigue, angina, dizziness, syncope, or an enlarged heart.  
Moreover, the veteran is not noted to be taking any heart 
medication, nor is he being treated for an identifiable heart 
disorder.  Thus, the evidence does not reflect inactive 
rheumatic heart disease from the termination of an 
established service episode of rheumatic fever, or its 
subsequent recurrence, with cardiac manifestations, during 
the episode or recurrence, for three years, or diastolic 
murmur with characteristic EKG manifestations or definitely 
enlarged heart, to warrant a 30 percent disability rating 
under the criteria in effect prior to January 12, 1998.  
Furthermore, while the veteran could not complete a treadmill 
test during a 1999 VA examination due to back pain, the 
current clinical evidence does not reflect complaints of 
dyspnea, fatigue, angina, dizziness, or syncope, nor has 
there been evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray study, to warrant 
a 30 percent disability rating under the rating criteria in 
effect on or after January 12, 1998.  See 38 C.F.R. § 4.104, 
DC 7000 (1997 and 1999).  

d.  GI Bleeding

With respect to history of acute gastrointestinal bleed, the 
veteran is rated as noncompensable under 38 C.F.R. § 4.114, 
DC 7399, for an unlisted digestive system disorder.  In 
reviewing the evidence, we note that the veteran was 
diagnosed in January 1992 at Maryview Medical Center for GI 
bleeding.  In July 1992, the veteran underwent a VA 
examination in which he reported that his bleeding episode in 
January 1992 was believed to be due to alcohol abuse, and 
that he had suffered no further bleeding since that time.  On 
VA examination in July 1999, he was not noted to suffer from 
any bowel dysfunction, nor did he report any episode of GI 
bleeding.  Additionally, no other medical evidence of record 
documents treatment for any gastrointestinal bleeding.  The 
Board notes that, given the lack of any discernable 
disability currently associated with GI bleeding, the 
veteran's noncompensable disability rating is appropriate.  

e.  Conclusion

In light of the above findings concerning the percentage 
disability ratings, it is evident that the veteran does not 
have a single disability, not due to willful misconduct, that 
is totally disabling.  After using the combined rating 
schedule set forth at 38 C.F.R. § 4.25 (1999), the veteran's 
disabilities -- 20 percent for a low back disorder, 20 
percent for diabetes mellitus, 10 percent for chest pain with 
mild left ventricular hypertrophy with hyperdynamic left 
ventricle, and 0 percent (noncompensable) for history of 
gastrointestinal bleed -- are not more than 40 percent 
disabling when combined under that regulation.  Therefore, 
the veteran does not "objectively" warrant a permanent and 
total disability evaluation for pension purposes.  38 
U.S.C.A. § 1502(a)(1) (West 1991).  See 38 C.F.R. § 4.16 
(1999) (If there are two or more service-connected 
disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined disability rating to 70 percent or 
more).  See also 38 C.F.R. § 4.17 (For the purpose of 
pension, the permanence of the percentage requirements of 
§ 4.16 is a requisite.)  

As noted above, the "subjective" standard for pension 
eligibility is also for consideration.  Under 38 C.F.R. 
§ 4.17(b), the veteran's claim may also be considered under 
38 C.F.R. §3.321(b)(2) (1999).  This regulation provides that 
pension may be granted "where the evidence of record 
establishes that an applicant for pension who is basically 
eligible fails to meet the disability requirements based on 
the percentage standards of the rating schedule, but is found 
to be unemployable by reason of his or her disabilities, age, 
occupational background, and other related factors."  As 
noted above, the veteran must suffer from a lifetime 
disability which would render it impossible for the average 
person with the same disability to follow a substantially 
gainful occupation.  Unemployment, that is, not working, does 
not, in and by itself, constitute eligibility for pension 
purposes.

In considering the veteran's claim under the provisions of 
§ 3.321(b)(2), the Board acknowledges that the veteran and 
his service representative have reported that the veteran is 
receiving SSI benefits, these reportedly having begun in 
March 1998.  The fact that the Social Security Administration 
has ruled that a veteran is disabled, under SSI law, does not 
establish, in and of itself, that the veteran is permanently 
and totally disabled for pension purposes according to the 
laws and regulations governing VA.  See Roberts, supra.  
Thus, a decision granting SSI benefits is not controlling in 
a VA pension claim.

In addition, we are cognizant that the Court of Appeals for 
Veterans Claims has never held that VA must, in knee-jerk 
fashion, obtain records of Social Security Administration 
determinations in every case.  As the Court has stated in 
this regard, "[p]art of the Secretary's obligation is to 
review a complete record.  Baker v. West, 11 Vet.App. 163, 
169 (1998).  We note that, in this case, neither the veteran 
nor his representative has contended that records pertaining 
to his reported grant of SSI benefits would contain 
additional medical evidence that might be relevant and 
probative.  Furthermore, additional medical records were 
requested from physicians and medical facilities from which 
the veteran reported having received medical treatment.  No 
response to these requests was received by the RO, nor did 
the veteran submit any supplementary records.  

There is no evidence that the veteran's diabetes mellitus 
effects his ability to work.  In addition, the veteran has 
not been found to suffer from any type of cardiac disorder or 
gastrointestinal disorder that would preclude him from 
working.  It is clear, from the evidence, that the veteran is 
contending it is primarily his low back disorder which 
renders him unemployable.

As noted above, our analysis in this instance must be 
predicated on whether it is possible for the average person 
with the same disability as that of the veteran to follow a 
substantially gainful occupation.  Furthermore, it is 
necessary that the evidence demonstrate permanent disability 
of sufficient severity as to render the veteran unable to 
secure and maintain substantially gainful employment 
consistent with his age, education, and work experience.  

The Board notes that the veteran reportedly last worked in 
1998 as a taxi driver, but stopped working because to 
continue would have reportedly required him to give up his 
SSI and Medicaid benefits.  The Board acknowledges that the 
veteran has definite symptoms associated with his low back 
disorder, and that he was found totally disabled by both Dr. 
Totero in August 1988 and Dr. Miller in January 1989.  More 
precisely, Dr. Miller reported that he could not see the 
veteran returning to work as a furniture mover.  A statement 
from a law firm that represented the veteran before the 
Worker's Compensation Board, reported that an Administrative 
Law Judge had found the veteran permanently partially 
disabled.  On VA examination in July 1999, Dr. Soriano, while 
noting the veteran was incapable of employment that required 
lifting or prolonged standing or walking, opined that a more 
sedentary job might be tolerable to the veteran's condition.  

Given the current medical evidence associated with the 
veteran's low back disorder, it appears that he is capable of 
tolerating sedentary types of employment, especially in light 
of his working as a taxi driver, which he states he gave up 
for economic reasons, not associated with his low back 
disorder.  Furthermore, we note that the veteran is 52 years 
of age, and took business courses for one year at college.  
Thus, when we consider the average person with the age, 
education, and background of the veteran, and the veteran's 
current medical history, which includes the ability to 
tolerate sedentary employment, the Board concludes that the 
veteran's disabilities are not shown to preclude all kinds of 
substantially gainful employment, should the veteran choose 
to seek such opportunities.  Accordingly, the veteran is not 
entitled to a permanent and total disability rating for 
pension purposes, and his claim for that benefit is denied.





ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

